Citation Nr: 1011699	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  05-02 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss. 


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The Veteran had active service from January 1982 to April 
1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  By that rating action, the RO, in 
part, granted service connection for bilateral hearing loss; 
an initial noncompensable evaluation was assigned, effective 
January 5, 2004--the date VA received the Veteran's initial 
claim for compensation for this disability.  The Veteran 
appealed the RO's assignment of an initial noncompensable 
evaluation to the service-connected bilateral hearing loss to 
the Board.

In November 2005, the Veteran testified at videoconference 
hearing before an Acting Veteran's Law Judge, who is no 
longer employed at the Board.  A copy of the hearing 
transcript is of record. 

In September 2006, the Board, in part, remanded the instant 
initial evaluation claim to the RO.  The requested 
development has been completed and the case has returned to 
the Board for appellate review. 

Also on appeal from the RO's April 2004 rating action was the 
issue of entitlement to service connection for residuals of a 
left shoulder injury.  By a November 2009 rating action, the 
RO granted service connection for degenerative joint disease 
of the left acromioclavicular joint, left shoulder 
impingement (originally claimed as a left shoulder 
condition); an initial 20 percent evaluation was assigned, 
effective January 5, 2004--the date VA received the Veteran's 
initial claim for service connection for this disability.  As 
the Veteran has not disagreed with the initial 20 percent 
evaluation or the effective date of January 5, 2004 assigned 
to the above-referenced disability, this issue is no longer 
before the Board for appellate consideration.  Grantham v. 
Brown, 114 F. 3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.
REMAND

In January 2010, within 90 days of the certification of the 
appeal to the Board, the Veteran requested a hearing before a 
Veterans Law Judge at a local RO (e.g., Columbia, South 
Carolina RO).  He has a right to this hearing.  38 C.F.R. § 
20.700(a), 20.704(a) (2009).

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

The Veteran should be scheduled for a 
Travel Board hearing before a Veterans 
Law Judge at the next available 
opportunity.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


